DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, & 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xie Shaobo et al (Translation of CN # 104953993).
Regarding Independent Claim 1, Xie Shaobo teaches:
A voltage monitoring circuit (Fig. 1.) comprising: 

a switching circuit (Fig. 1 Element 16. See paragraphs 0019, 0027-0028, and 0029 wherein “the LVR circuit ensures that the reset circuit is out of the reset state above the reset voltage value, so as to ensure that the chip
can work normally above this voltage.”) configured to generate a switching signal in response to a reset signal (Title, abstract, and elsewhere, wherein “the present invention is to provide a reset circuit with high
reliability and ultra-low power consumption, which can effectively reduce the power consumption of the chip and at the same time ensure the reliability of the reset after power-on.” POR ENB is in function of RST_EN); 
a voltage detecting circuit (Fig. 1 Element 64. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored.) configured to perform an operation to generate a detection signal based on the power supply voltage (Fig. 1 Element VDD. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal.), and to stop 
an output circuit (Fig. 1 Elements NAND1 & INV4. Fig. 1 Element VDD. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal.) configured to generate the reset signal in response to the initialization signal and the detection signal (NAND1 inputs are outputs of 36 and 64. Fig. 1 Element VDD. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal. See outputs of all of the circuit elements and the group of blocks functioning together.).
Regarding Claim 2, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo teaches the initializing circuit is an RC-delay circuit configured to RC-delay the power supply voltage by the first delay time (Fig.1 Element 36 with R1 and C2. The R & C Elements will necessarily delay the VDD signal.).
Regarding Claim 11, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo teaches the output circuit includes: a delay unit configured to generate a delayed detection signal by delaying the detection signal by a second delay time (Fig.1 Element 36 with R1 and C2. The R & C Elements will necessarily delay the 
Regarding Independent Claim 20, Xie Shaobo teaches:
An electronic device comprising: 
a plurality of function blocks configured to operate based on a power supply voltage (See Fig. 1 and all of the functional blocks of the disclosed circuit.), in response to a reset signal (See paragraphs 0019 and 0025-0030.; and 
a voltage monitoring circuit (Fig. 1. Element 64. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored.) configured to output the reset signal when the power supply voltage reaches a set level (NAND1 inputs are outputs of 36 and 64. Element VDD. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal.), the voltage monitoring circuit including, 
an initializing circuit (Fig. 1 Element 36 and the reset circuit. See paragraph 0019.) configured to generate an initialization signal by delaying the power supply voltage by a first delay time (delay time as a 
a switching circuit (Fig. 1 Element 16. See paragraphs 0019, 0027-0028, and 0029 wherein “the LVR circuit ensures that the reset circuit is out of the reset state above the reset voltage value, so as to ensure that the chip
can work normally above this voltage.”) configured to generate a switching signal such that the switching signal corresponds to one of the power supply voltage or a ground voltage in response to the reset signal (POR_ENB is in function of RST_EN. Fig. 1 Element VDD. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal.), 
a voltage detecting circuit (Fig. 1 Element 64. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored.) configured to perform an operation to generate a detection signal based on the power supply voltage (Fig. 1 Element VDD.), and to stop the operation in response to the switching signal (64 as a part of block 24 is enabled by POR_ENB. See paragraphs 0019-0021 & 0027-0030 wherein the high or low VDD is discussed as being monitored in regards to the reset signal.), and 
an output circuit (Fig. 1 Elements NAND1 & INV4.) configured to generate the reset signal in response to the initialization signal and the detection .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xie Shaobo et al (Translation of CN # 104953993).
Regarding Claim 3, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo may not explicitly teach the voltage detecting circuit is configured to stop the operation in response to the switching signal such that the detection signal generated by the voltage detection circuit transitions to logic high in response to the switching signal reaching a reference voltage.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the voltage detecting circuit is configured to stop the operation in response to the switching signal such that the detection signal generated by the voltage detection circuit transitions to logic high in response to the switching signal reaching a reference voltage because the configuration of the detection/reset/switching signals to low or high level represents a non-inventive alternative which a skilled person would use according to the given circumstances. In almost every circuit where a voltage is detected, the analog voltage measurement is transitioned into a digital logic signal to be processed by a computer or other such system in the device.
Regarding Claim 4,
Xie Shaobo teaches the output circuit is configured to generate the reset signal based on the initialization signal and the detection signal such that, the reset signal transitions to logic high, after a second delay time elapses from a time when the detection signal transitions to the logic high.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the output circuit is configured to generate the reset signal based on the initialization signal and the detection signal such that, the reset signal transitions to logic high, after a second delay time elapses from a time when the detection signal transitions to the logic high because the configuration of the detection/reset/switching signals to low or high level represents a non-inventive alternative which a skilled person would use according to the given circumstances. In almost every circuit where a voltage is detected, the analog voltage measurement is transitioned into a digital logic signal to be processed by a computer or other such system in the device.
Regarding Claim 5, Xie Shaobo teaches all elements of claim 4, upon which this claim depends.
Xie Shaobo teaches the switching circuit is configured to output the switching signal of a logic low in response to the reset signal of the logic high, and the voltage detecting circuit is configured to stop the operation in response to the switching signal of the logic low.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the switching circuit is configured to output the switching signal of a logic low in response to the reset signal of the logic high, and the voltage 
Regarding Claim 7, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo teaches the switching circuit includes: a first PMOS transistor connected between a first node from which the switching signal is output and a second node associated with the voltage detecting circuit; and a first NMOS transistor connected between the first node and a ground node, the first NMOS transistor configured to operate in response to the reset signal.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the switching circuit includes: a first PMOS transistor connected between a first node from which the switching signal is output and a second node associated with the voltage detecting circuit; and a first NMOS transistor connected between the first node and a ground node, the first NMOS transistor configured to operate in response to the reset signal because use of this claimed inverter configuration is commonly known and used whenever a skilled person is facing the problem of adjusting the required logic level; see also the clarity objection under point 1.2 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xie Shaobo et al (Translation of CN # 104953993) in view of Lin (U.S. PGPub # 20140049300).
Regarding Claim 6, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo may not explicitly teach the initializing circuit includes: a first PMOS transistor connected between a power node receiving the power supply voltage and an initialization signal node from which the initialization signal is output, the first PMOS transistor configured to operate in response to a level of a ground node; a first capacitor connected between the initialization signal node and the ground node; and a first NMOS transistor connected between the power node and the initialization signal node, the first NMOS transistor configured to operate in response to the initialization signal. 
Lin teaches the initializing circuit includes: a first PMOS transistor (Fig. 3 Element MP1 and paragraph 0024.) connected between a power node receiving the power supply voltage (Fig. 3 Element VDD and paragraph 0024.) and an initialization signal node from which the initialization signal is output (Fig. 3 Element Reset and paragraphs 0021-0025.), the first PMOS transistor configured to operate in response to a level of a ground node (Fig. 3 Element MP1 and paragraph 0024.); a first capacitor connected between the initialization signal node and the ground node (Fig. 3 Element C1 and paragraph 0024.); and a first NMOS transistor (Fig. 3 Element MN1 and paragraph 0024.) connected between the power node and the initialization signal node (Fig. 3 Element MN1 & Reset and paragraph 0024.), the first NMOS transistor 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lin to the teachings of Xie Shaobo such that the initializing circuit would include a first PMOS transistor connected between a power node receiving the power supply voltage and an initialization signal node from which the initialization signal is output, the first PMOS transistor configured to operate in response to a level of a ground node; a first capacitor connected between the initialization signal node and the ground node; and a first NMOS transistor connected between the power node and the initialization signal node, the first NMOS transistor configured to operate in response to the initialization signal because this allows one to change the logic level of a reset signal at multiple threshold voltages.

Claims 8, 10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xie Shaobo et al (Translation of CN # 104953993) in view of Walter (U.S. Pat. # 5,442,312).
Regarding Claim 8, Xie Shaobo teaches all elements of claim 7, upon which this claim depends.
Xie Shaobo may not explicitly teach the voltage detecting circuit includes: a first resistor connected between a power node receiving the power supply voltage and the second node connected to the first PMOS transistor; a second resistor connected between the second node and a third node; a second NMOS transistor connected between the third node and the ground node, the second NMOS transistor configured to 
Walter teaches the voltage detecting circuit includes: a first resistor connected between a power node receiving the power supply voltage and the second node connected to the first PMOS transistor (Fig. 3 Element D2 between VDD and Q3 & Q4.); a second resistor connected between the second node and a third node (Fig. 3 Element D1 between N3 & Q4.); a second NMOS transistor connected between the third node and the ground node (Fig. 3 Element Q2 between N1 & VSS.), the second NMOS transistor configured to operate in response to the switching signal (Fig. 3 Element Q2 between N1 & VSS.); and an inverter configured to output the detection signal in response to a level of the third node (Column 2 lines 47-60.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walter to the teachings of Xie Shaobo such that the voltage detecting circuit would include a first resistor connected between a power node receiving the power supply voltage and the second node connected to the first PMOS transistor; a second resistor connected between the second node and a third node; a second NMOS transistor connected between the third node and the ground node, the second NMOS transistor configured to operate in response to the switching signal; and an inverter configured to output the detection signal in response to a level of the third node because this allows one to provide an integrated circuit for generating a reset signal when a supply voltage is applied, which overcomes the hereinafore-for generating a reset signal, comprising a terminal for a first supply potential and a terminal for a second supply potential; two first transistors connected in series between 
Regarding Claim 10, Xie Shaobo teaches all elements of claim 9, upon which this claim depends.
Xie Shaobo may not explicitly teach the output circuit further includes: a first capacitor connected between the power node and the latch input node; a second capacitor connected between the latch output node and the ground node; and a third 
Walter teaches the output circuit further includes: a first capacitor connected between the power node and the latch input node; a second capacitor connected between the latch output node and the ground node; and a third capacitor connected between a reset signal node from which the reset signal is output and the ground node (Use of capacitors for filtering noise at electrical nodes is commonly known. See Fig.2 Element C+C).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walter to the teachings of Xie Shaobo such that the output circuit further includes: a first capacitor connected between the power node and the latch input node; a second capacitor connected between the latch output node and the ground node; and a third capacitor connected between a reset signal node from which the reset signal is output and the ground node because this allows one to provide an integrated circuit for generating a reset signal when a supply voltage is applied, which overcomes the hereinafore-for generating a reset signal, comprising a terminal for a first supply potential and a terminal for a second supply potential; two first transistors connected in series between the terminals for the first and the second supply potentials, the first transistors each having a source, a drain and a gate and each having a respective one of first and second mutually complementary channel types; a serial network acting as a voltage divider circuit and being connected between the terminals for the first and the second supply potentials, the serial network including at least two second transistors each having a source, a drain and a gate and each having a 
Regarding Claim 12, Xie Shaobo teaches all elements of claim 11, upon which this claim depends.
Xie Shaobo may not explicitly teach the output circuit further includes a fourth capacitor connected between the output terminal and a ground node.
Walter teaches the output circuit further includes a fourth capacitor connected between the output terminal and a ground node (Use of capacitors for filtering noise at electrical nodes is commonly known. See Fig.2 Element C+C).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walter to the teachings of Xie Shaobo such that the output circuit further includes a fourth capacitor connected between the output terminal and a ground node because this allows one to provide an integrated circuit for generating a reset signal when a supply voltage is applied, which overcomes the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xie Shaobo et al (Translation of CN # 104953993) in view of Walter (U.S. Pat. # 5,442,312) & Liu et al (CN # 101394171).
Regarding Claim 9, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo may not explicitly teach the output circuit includes: a first PMOS transistor connected between a power node receiving the power supply voltage and a latch input node, the first PMOS transistor configured to operate in response to the initialization signal; a first NMOS transistor connected between the latch input node and a ground node, the first NMOS transistor configured to operate in response to the detection signal; a latch connected between the latch input node and a latch output node; and a delay unit configured to generate the reset signal by delaying a signal of the latch output node by a second delay time.
Walter teaches the output circuit includes: a first PMOS transistor connected between a power node receiving the power supply voltage and a latch input node (Fig. 3 Elements Q1, Node below VDD, and N1. See column 3 lines 39-67.), the first PMOS transistor configured to operate in response to the initialization signal (Fig. 3 Elements Q1, Node below VDD, and N1. See column 3 lines 39-67.); a first NMOS transistor connected between the latch input node and a ground node (Fig. 3 Elements Q2, Node below VDD, and VSS. See column 3 lines 39-67.), the first NMOS transistor configured to operate in response to the detection signal (Fig. 3 Elements Q2, Node below VDD, and VSS. See column 3 lines 39-67.); 
Xie Shaobo & Walter do not explicitly teach 
Liu teaches a latch connected between the latch input node and a latch output node; and a delay unit configured to generate the reset signal by delaying a signal of the latch output node by a second delay time (Fig.4, latch circuit INV4+1NV5 is connected indirectly to the voltage detector 10).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walter to the teachings of Xie Shaobo such that the output circuit includes: a first PMOS transistor connected between a power node receiving the power supply voltage and a latch input node, the first PMOS transistor configured to operate in response to the initialization signal; a first NMOS transistor connected between the latch input node and a ground node, the first NMOS transistor configured to operate in response to the detection signal; a latch connected between the latch input node and a latch output node; and a delay unit configured to generate the reset signal by delaying a signal of the latch output node by a second delay time because use of capacitors for filtering noise at electrical nodes is commonly known.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Liu to the teachings of Xie Shaobo & Walter such that there would be a latch connected between the latch input node and a latch output node; and a delay unit configured to generate the reset signal by delaying a signal of the latch output node by a second delay time because this is a well-known, commonly used element in circuits that performs a very specific task.

Claims 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie Shaobo et al (Translation of CN # 104953993) in view of Walter (U.S. Pat. # 5,442,312).
Regarding Independent Claim 14, Xie Shaobo teaches:
A voltage monitoring circuit (Fig. 1.) comprising: 
an output circuit (Fig. 1 Elements NAND1 & INV4.) configured to output the reset signal in response to the initialization signal and the detection signal (NAND1 inputs are outputs of 36 and 64).
Xie Shaobo does not explicitly teach:
a first PMOS transistor connected between a first node and a second node, the first PMOS transistor configured to operate in response to a reset signal; 
a first NMOS transistor connected between the first node and a ground node, the first NMOS transistor configured to operate in response to the reset signal; 
a first resistor connected between a power node receiving a power supply voltage and the second node; 
a second resistor connected between the second node and a third node; 
a second NMOS transistor connected between the third node and the ground node, the second NMOS transistor configured to operate in response to a level of the first node; 
an inverter configured to output a detection signal based on a level of the third node; 

a first capacitor connected between the initialization signal node and the fourth node; 
a third NMOS transistor connected between the power node and the initialization signal node, the third NMOS transistor configured to operate in response to the initialization signal; and 
Walter teaches:
a first PMOS transistor connected between a first node and a second node (Fig. 3 Elements Q1, Node below VDD, and N1. See column 3 lines 39-67.), the first PMOS transistor configured to operate in response to a reset signal (Fig. 3 Elements Q1, Node below VDD, and N1. See column 3 lines 39-67.); 
a first NMOS transistor connected between the first node and a ground node (Fig. 3 Elements Q2, Node below VDD, and VSS. See column 3 lines 39-67.), the first NMOS transistor configured to operate in response to the reset signal (Fig. 3 Elements Q2, Node below VDD, and VSS. See column 3 lines 39-67.); 
a first resistor connected between a power node receiving a power supply voltage and the second node (Fig. 3 Element D2 between VDD and Q3 & Q4.); 

a second NMOS transistor connected between the third node and the ground node (Fig. 3 Element Q2 between N1 & VSS.), the second NMOS transistor configured to operate in response to a level of the first node (Fig. 3 Element Q2 between N1 & VSS.); 
an inverter configured to output a detection signal based on a level of the third node (Column 2 lines 47-60.); 
a second PMOS transistor connected between the power node and an initialization signal node outputting an initialization signal (Fig. 3 Elements Q3, Node below VDD, and VSS. See column 3 lines 39-67.), the second PMOS transistor configured to operate in response to a level of a fourth node (Fig. 3 Elements Q3, Node below VDD, and VSS. See column 3 lines 39-67.); 
a first capacitor connected between the initialization signal node and the fourth node (Fig. 3 Element C between N1 & VSS.); 
a third NMOS transistor connected between the power node and the initialization signal node, the third NMOS transistor configured to operate in response to the initialization signal (See Fig. 6 & 7 and the replication of elements.); and 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Lin to the teachings of Xie Shaobo such that the a first PMOS transistor connected between a first node and a second node, the first 
Regarding Claim 19, Xie Shaobo & Walter teach all elements of claim 14, upon which this claim depends.
Xie Shaobo may not explicitly teach a third resistor connected between the ground node and the fourth node.
Walter teaches a third resistor connected between the ground node and the fourth node (Fig. 6 & 7 Elements multiple R1s & R2s.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Walter to the teachings of Xie Shaobo such that a second capacitor connected between the output terminal and the ground node because this would allow for better circuit performance and smoothing of signals. 

Allowable Subject Matter
Claims 13 & 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 13, Xie Shaobo teaches all elements of claim 1, upon which this claim depends.
Xie Shaobo does not explicitly teach the switching circuit includes: a first inverter configured to invert the reset signal to generate an inverted reset signal; a first PMOS transistor connected between a power node receiving the power supply voltage and a first node from which the switching signal is output, the first PMOS transistor configured to operate in response to the inverted reset signal; and a first NMOS transistor connected between the first node and a second node associated with the voltage detecting circuit, the first NMOS transistor configured to operate in response to the inverted reset signal, and wherein the voltage detecting circuit includes: a first resistor connected between the second node and a third node; a second PMOS transistor connected between the power node and the third node, the second PMOS transistor configured to operate in response to the switching signal; a second resistor connected between the second node connected to the first NMOS transistor and a 
Regarding Claim 15, Xie Shaobo & Walter teach all elements of claim 14, upon which this claim depends.
Xie Shaobo may not explicitly teach the output circuit includes: a third PMOS transistor connected between the power node and a latch input node, the third PMOS transistor configured to operate in response to the initialization signal; a fourth NMOS transistor connected between the latch input node and the ground node, the fourth NMOS transistor configured to operate in response to the detection signal; a latch connected between the latch input node and a latch output node; and a delay unit configured to generate the reset signal by delaying a signal of the latch output node by a first delay time.
Regarding Claim 16, Xie Shaobo & Walter teach all elements of claim 15, upon which this claim depends.
Xie Shaobo may not explicitly teach a second capacitor connected between the power node and the latch input node; a third capacitor connected between the latch output node and the ground node; and a fourth capacitor connected between an output node from which the reset signal is output and the ground node.
Regarding Claim 17, Xie Shaobo & Walter teach all elements of claim 14, upon which this claim depends.
Xie Shaobo may not explicitly teach the output circuit includes: a delay unit configured to generate a delayed detection signal by delaying the detection signal by a first delay time; and a flip-flop configured to receive a first signal through an input 
Regarding Claim 18, Xie Shaobo & Walter teach all elements of claim 17, upon which this claim depends.
Xie Shaobo may not explicitly teach a second capacitor connected between the output terminal and the ground node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858